Title: Peter Stuart Ney to James Madison, 1 October 1831
From: Ney, Peter Stuart
To: Madison, James


                        
                            
                                Respected Sir,
                            
                            
                                
                                    
                                
                                1 Oct. 1831.
                            
                        
                        The honour of an introduction to the revered Mr. Madison has not been my happy lot. The subject of this
                            intrusion shall be briefly expressed. ’Le Sage entend à demi mot.’ And it shall be "à demi mot. You, respected Sir, already Stand at the head, the very head of American Patriots.
                            You have it in your power to transcend them all! The step is a bold One—but it requires only one hour of your prolific
                            pen to accomplish your elevation. Neither Tariff, nor Nullification, nor State, nor Federal sovereignity is the object of
                            this ’demi Mot,’ but what is infinitely more important than either, to the permanent happiness
                            of this Union and the subjects thereof. In a word, it is the future security of the Whites!
                            Your powerful mind can at once grasp the whole subject. Your wisdom and sage habit of thought can readily devise the
                            means, and point out to the States and General Government acting in concert & mutual compromise for their Common
                            welfare, the mode of dislodging the tremendous incubus, which now sits on their bosom. I mean Negro Slavery! Recent events
                            confirm the long established axiom, "That Men submit no longer to slavery &
                            degredation than circumstances compel them—" & that hope and desperation will prompt to the most sanguinary and
                            woeful attempts at revenge or vindication enough.
                        What I propose for your consideration is this. Let the U. S. territory West of the Rocky Mountains be appropriated by Mutual Consent of teh States for
                            the colonization of the Sable population of U.S. Let the period for the commencement of  gradual emancipation & its equitable details,
                            be fixed by the States and Congress & c. at 1832-33,-34, or such time as their collective wisdom may deem meet. Let
                            the child Unborn be the subject of emancipation and emigration, after a proper servitude to
                            redeem its raising &c. in such proportions as may be agreed on by the proper authorities. Say every 3d. or 5th.
                            Slave &c per annum.
                        The African Colonization Society, may, in the mean time, pursue their noble object
                            in view. This drain over the Rocky Mountains will be tenfold, and efficient to keep down the procreation in the States, and
                            its inevitable consequence, if such a plan be not adopted. Enough for you My dear & revered Sir. I have gone over
                                un demi Mot. Permit me merely to suggest one idea more. You I fear will call it selfish—But what are we all but selfish beings! He who leads the <van> in this affair will be
                            immortalized! Yes Sir, immortalized.
                        Your name is already high on the Roll of fame; but this Scheme recommended by you, in the clear and
                            irrefutable Style of your Pen, will place your name on the Apex of that Pyramid of American
                            glory & humanity produced to last forever.
                        God grant & that you may comprehend my ’demi mot,’ & that your health & inclination may prompt
                            you to fill one sheet for the consideration of those whom it so deeply concerns.
                        
                            
                                P. S. Ney.
                            
                        
                    